DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-6 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 of U.S. Patent No. 11,176,032. Although the claims at issue are not identical, they are not patentably distinct from each other. Please see the table below.

Current application – 17/500,465
US  Patent – 11,176,032
1. An information processing system comprising: a host including a submission queue and a completion queue; and a memory system connected to the host, the memory system comprising: a nonvolatile memory including a plurality of blocks each including a plurality of pages; and a controller electrically connected to the nonvolatile memory and configured to control the nonvolatile memory, wherein the controller is configured to: in response to receiving a first write command from the host through the submission queue of the host, determine a first physical address indicative of a physical storage location of the nonvolatile memory to which first write data associated with the first write command is to be written, and update an address translation table such that the first physical address is associated with a logical address of the first write data; and transfer the first write data from a write buffer in a memory of the host to the controller, and write the first write data to a write destination location in a first write destination block of the nonvolatile memory, which is designated by the first physical address, the controller is configured to start updating the address translation table before the transfer of the first write data is finished or before the write of the first write data to the nonvolatile memory is finished.
1. A memory system connectable to a host, comprising: a nonvolatile memory including a plurality of blocks each including a plurality of pages; and a controller electrically connected to the nonvolatile memory and configured to control the nonvolatile memory, wherein the controller is configured to: in response to receiving a first write command from the host, determine a first physical address indicative of a physical storage location of the nonvolatile memory to which first write data associated with the first write command is to be written, and update an address translation table such that the first physical address is associated with a logical address of the first write data; and transfer the first write data from a write buffer in a memory of the host to the controller, and write the first write data to a write destination location in a first write destination block of the nonvolatile memory, which is designated by the first physical address, the controller is configured to start updating the address translation table before the transfer of the first write data is finished or before the write of the first write data to the nonvolatile memory is finished.
2. The information processing system of claim 1, wherein the nonvolatile memory is configured to enable read of data written to one page of a plurality of pages in each block to be executed after writing data to one or more pages subsequent with the page, the controller is configured to: in response to receiving a read command from the submission queue of the host, acquire a second physical address corresponding to a logical address of read target data designated by the read command from the address translation table; and when the second physical address is indicative of a physical storage location which is not readable in the first write destination block, read the read target data from a buffer, based on information indicative of a location in the buffer where data which is being written to or waiting for being written to each physical address not readable in the first write destination block is stored, and the buffer is a first buffer in the memory system or the write buffer of the host. 
2.  The memory system of claim 1, wherein the nonvolatile memory is configured to enable read of data written to one page of a plurality of pages in each block to be executed after writing data to one or more pages subsequent with the page, the controller is configured to: 
in response to receiving a read command from the host, acquire a second physical address corresponding to a logical address of read target data designated by the read command from the address translation table; and when the second physical address is indicative of a physical storage location which is not readable in the first write destination block, read the read target data from a buffer, based on information indicative of a location in the buffer where data which is being written to or waiting for being written to each physical address not readable in the first write destination block is stored, and the buffer is a first buffer in the memory system or the write buffer of the host. 

3. The information processing system of claim 1, wherein the nonvolatile memory is configured to enable read of data written to one page of a plurality of pages in each block to be executed after writing data to one or more pages subsequent with the page, and the controller is configured to: manage, with respect to each of a plurality of write destination blocks allocated from the plurality of blocks, a pointer indicative of a minimum physical address of an un-readable area from which data is un-readable, and manage, with respect to each of blocks where data are already written to all pages, a physical address larger than a physical address of a block end as the pointer; acquire a second physical address corresponding to a logical address of read target data designated by the read command from the address translation table, the second physical address including a block address indicative of a read target block and an offset indicative of a read target location in the read target block; and read the read target data from the read target block when the offset is smaller than a value of a pointer corresponding to the read target block, and read the read target data from a buffer when the offset is larger than or equal to the value of the pointer corresponding to the read target block, the buffer being a first buffer in the memory system or the write buffer of the host.
3.  The memory system of claim 1, wherein the nonvolatile memory is configured to enable read of data written to one page of a plurality of pages in each block to be executed after writing data to one or more pages subsequent with the page, and the controller is configured to: manage, with respect to each of a plurality of write destination blocks allocated from the plurality of blocks, pointer indicative of a minimum physical address of an un-readable area from which data is un-readable, and manage, with respect to each of blocks where data are already written to all pages, a physical address larger than a physical address of a block end as the pointer; acquire a second physical address corresponding to a logical address of read target data designated by the read command from the address translation table, the second physical address including a block address indicative of a read target block and an offset indicative of a read target location in the read target block; and read the read target data from the read target block when the offset is smaller than a value of a pointer corresponding to the read target block, and read the read target data from a buffer when the offset is larger than or equal to the value of the pointer corresponding to the read target block, the buffer being a first buffer in the memory system or the write buffer of the host. 
4. The information processing system of claim 3, wherein the controller is configured to: manage, with respect to each of the write destination blocks, buffer management information indicative of correspondence between each of physical addresses of an un-readable area and each of locations in the buffer where data which are being written to or waiting for being written to the physical address are stored; acquire a location in the buffer where the read target data is stored, by referring to buffer management information corresponding to the read target block; and read the read target data from the acquired location in the buffer.
4.  The memory system of claim 3, wherein the controller is configured to: manage, with respect to each of the write destination blocks, buffer management information indicative of correspondence between each of physical addresses of an un-readable area and each of locations in the buffer where data which are being written to or waiting for being written to the physical address are stored;  acquire a location in the buffer where the read target data is stored, by referring to buffer management information corresponding to the read target block;  and read the read target data from the acquired location in the buffer. 
5. The information processing system of claim 1, wherein the controller is configured to return a response indicative of completion of the first write command to the host by storing the response in the completion queue of the host when updating the address translation table is finished and when transfer of the first write data is finished, or when updating the address translation table is finished and when write of the first write data to the nonvolatile memory is finished.
5.  The memory system of claim 1, wherein the controller is configured to return a response indicative of completion of the first write command to the host when updating the address translation table is finished and when transfer of the first write data is finished, or when updating the address translation table is finished and when write of the first write data to the nonvolatile memory is finished. 
6. The information processing system of claim 1, wherein the controller is configured to return, to the host, a response indicating that the first write command is received when updating the address translation table is finished.
6.  The memory system of claim 1, wherein the controller is configured to return, to the host, a response indicating that the first write command is received when updating the address translation table is finished. 


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Bensity et al. (US 2020/0057578), Cowan (US 2003/0135685), Frolikov (US 2019/0317894) and Hahn et al. (US 2019/0294350) do teach a memory/storage system comprised of memory controller, submission and completion queues, wherein the system is configured to execute memory access commands and update/modify address translation tables.


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIAS MAMO whose telephone number is (571)270-1726. The examiner can normally be reached Mon-Thu, 7 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HENRY TSAI can be reached on 571-272-4176. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Elias Mamo/Primary Examiner, Art Unit 2184